Citation Nr: 1812458	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle sprain and posterior tibial tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter for evidentiary development in January 2016.


FINDING OF FACT

The Veteran's right ankle disability more nearly approximates marked, limited motion of use.


CONCLUSION OF LAW


Resolving all reasonable doubt in favor of the Veteran, the criteria for a maximum 20 percent rating for residuals of a right ankle sprain and posterior tibial tendonitis.
are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271.


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4  (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran contends that she is entitled to a higher rating for her right ankle condition. For the following reasons, the Board finds a higher rating warranted.

The Veteran's right ankle condition is rated under Diagnostic Code 5271. For a 10 percent rating, veterans must suffer from moderate, limited motion of use. For a 20 percent rating, veterans must suffer from marked, limited motion of use.

The Veteran received a Compensation and Pension (C&P) examination in December 2011. The Veteran informed the examiner that she suffered from constant pain in her right ankle; the right ankle was weak, and she frequently suffered from ankle twists. The Veteran stated that the pain ranged from a four to an eight in a ten point scale. She suffered from increased pain with weight bearing and activity.

In terms of flare-ups, the Veteran suffered from two flare-ups a week, each lasting several hours. Unknown or increased activity precipitated the flare-ups, but rest, heat, elevation, lyrica, or oxycodone alleviated some of the pain. During the flare-ups, the Veteran was prevented from accomplishing routine activities and chores.

The Veteran's dorsiflexion and plantar flexion measured 20 degrees or greater.

In terms of functional loss, the Veteran suffered from pain on movement and disturbance of locomotion. For joint stability, the Veteran suffered from right side laxity.

After examination, the examiner determined the Veteran's right ankle condition manifested itself such that she was capable only of sedentary employment.
 
The Veteran underwent an additional C&P examination in March 2016. At the examination, the Veteran explained that she suffered from flare-ups of tendonitis; when the Veteran stepped down on her foot, she stated, she felt a sensation akin to the shifting of her bone, as well as a feeling of burning and aching in her foot. The Veteran was able to stand for a maximum of 30 minutes; she was unable to run; she was able to walk slowly and for no more than 10 minutes. She was able to slowly climb a maximum of three flights of stairs. The Veteran struggled to walk her dog due to the limitations imposed upon her by her ankle condition.

During a flare-up, the Veteran was forced to stop and rest her ankle for a few hours until the pain decreased. She suffered flare-ups three to four times a week; walking most frequently precipitated her flare-ups.

The Veteran's dorsiflexion and plantar flexion measured 0 to 20 degrees, while her plantar flexion measured 0 to 40 degrees.

After examination, the examiner determined the Veteran would be unable to tolerate moderate labor, and she could withstand mild physical labor, provided there was no prolonged walking, standing, or marching.

Given the evidence detailed above, the Board finds that the evidence is in equipoise on the question of whether the disability picture for the right ankle disability more closely approximates "marked" limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 for the entire rating period. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Currently, the Veteran's ankle condition restricts her activities to such a degree that she struggles to walk her dog. In the December 2011 examination, the Veteran's condition caused such pain that she was forced to take oxycodone for pain relief. Moreover, her flare-ups caused her to lose the ability to accomplish routine activities and chores for several hours at least twice a week. Most importantly, however, both examiners determined the Veteran was limited to employment at the sedentary or mildly physical level. The Board finds that restrictions that limit one's ability for employment in such a way constitute marked impairment.

A rating in excess of 20 percent for the right ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle. Indeed, a rating in excess of 20 percent is not warranted under DC 5270 (for ankle ankylosis) or DC 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the left ankle. Also, the left ankle has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under DC 5274 for astragalectomy. Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under DC 5273 (for malunion of the os calcis or astragalus) is not warranted.

The Board has also considered DCs 5276, 5277, 5278, and 5283, which concern disabilities of the foot and provide for ratings higher than 20 percent. However, since the Veteran's right ankle disability is not shown by the medical evidence to manifest flatfoot, weak foot, claw foot or malunion or nonunion of the tarsal or metatarsal bones, those DCs are not applicable.

The Board has considered the Veteran's lay statements regarding the functional impact of her service-connected right ankle disability and has weighed heavily in the basis for the reasonable doubt grant of the higher 20 percent rating in this decision. However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent.


ORDER

Entitlement to a 20 percent rating for residuals of a right ankle sprain and posterior tibial tendonitis is granted.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


